Citation Nr: 0821881	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  03-29 232A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased evaluation for gunshot wound 
residuals of the right chest cavity, currently evaluated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1942 to 
January 1946.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Indianapolis, 
Indiana (RO).

In the October 2007 informal hearing presentation, the 
veteran's representative raised the issue of whether there 
was clear and unmistakable error in the February 1949 rating 
decision.  Accordingly, that issue is referred to the RO for 
the necessary development.

A motion to advance this case on the Board's docket was 
received and granted by the Board in March 2006, for good 
cause.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) 
(2007).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

This is the third time the veteran's appeal with respect to 
the above-captioned issue has been before the Board.

The March 2006 Remand stated that, before appellate review 
could proceed, the veteran's case must be remanded so that a 
VA respiratory examination, complete with pulmonary function 
testing, could be accomplished.  To that end, the March 2006 
directive read as follows:

[t]he RO [must] afford the veteran a VA 
examination to determine the current 
nature and severity of the veteran's 
service-connected residuals of a 
[gunshot wound] of the right chest 
cavity.  The claims file must be made 
available to, and reviewed by, the 
examiner.  The examiner must conduct the 
appropriate pulmonary function tests, as 
designated in the Schedule for Rating 
Disabilities, to include forced 
expiratory volume in 1 second, the ratio 
of forced expiratory volume in 1 second 
to forced vital capacity, the diffusion 
capacity of carbon monoxide by the 
single breath method, and the maximum 
oxygen consumption must be reported.  
All pertinent symptomatology and 
findings must be reported in detail, to 
include any evidence or cor pulmonale, 
right ventricular hypertrophy, pulmonary 
hypertension, episodes of acute 
respiratory failure, or if the veteran 
requires outpatient oxygen therapy.  The 
report prepared must be typed and 
associated with the claims file.

As stated, the requirements for pulmonary function tests to 
include forced expiratory volume in 1 second, the ratio of 
forced expiratory volume in 1 second to forced vital 
capacity, the diffusion capacity of carbon monoxide by the 
single breath method, and the maximum oxygen consumption, was 
so that the veteran's pulmonary function could be evaluated 
under the Diagnostic Code under which his gunshot wound 
residuals were rated, Diagnostic Code 6843.  See 38 C.F.R. 
§ 4.97, Diagnostic Code 6843 (2007).  However, the May 2007 
VA examination failed to complete the Remand's directive.  
Only the forced expiratory volume in 1 second test was 
conducted; there is no evidence that the forced vital 
capacity was ever determined, and the examiner stated that 
the diffusion capacity of carbon monoxide by the single 
breath method "would not be useful" without any rationale.

Consequently, the Board remanded the veteran's case again, in 
November 2007, so that a new VA examination could be 
conducted.  The November 2007 Remand reiterated the request 
quoted above, directing that pulmonary function testing be 
conducted, to include forced expiratory volume in 1 second, 
the ratio of forced expiratory volume in 1 second to forced 
vital capacity, the diffusion capacity of carbon monoxide by 
the single breath method, and the maximum oxygen consumption.  
A new VA examination was conducted in December 2007, but 
pulmonary function tests were not accomplished.  Moreover, 
although the December 2007 examination report clearly shows 
that no pulmonary function tests were conducted, a 
supplemental statement of the case was issued in February 
2008, and the veteran's appeal returned to the Board in May 
2008, thus clearly ignoring the third directive of the 
November 2007 Remand:

After the development requested has been 
completed, the RO must review the 
medical report to ensure that it is in 
complete compliance with the directives 
of this Remand.  If the report is 
deficient in any manner, the RO must 
implement corrective procedures at once.  

The Court of Appeals for Veterans Claims has held that RO 
compliance with a remand is not discretionary, and that if 
the RO fails to comply with the terms of a remand, another 
remand for corrective action is required.  Stegall, 11 Vet. 
App. 268 (1998).  The veteran's case is advanced on the 
docket, and yet his appeal has now been further delayed by 
over a year because neither the May 2007 nor November 2007 VA 
examinations fully complied with the directives of either the 
March 2006 Remand or November 2007 Remand, and no action was 
taken to "cure" the defects in either examination before 
the case was recertified to the Board.  Particularly 
considering the veteran's age, it is inexcusable that the 
veteran has fulfilled his responsibility to report for two VA 
examinations, only for those examinations to be useless for 
VA purposes because they were inadequate and not corrected 
prior to recertification.  Regretfully, there is no choice 
but to again remand the case so that pulmonary function 
testing can be completed prior to appellate adjudication.  

Accordingly, the case is remanded for the following actions:

1.  The RO must afford the veteran a VA 
examination to determine the current 
nature and severity of the veteran's 
gunshot wound residuals of the right 
chest cavity.  The claims file and a 
copy of this Remand must be made 
available to and reviewed by the 
examiner.  All pertinent symptomatology 
and findings must be reported in detail, 
to include any evidence or cor 
pulmonale, right ventricular 
hypertrophy, pulmonary hypertension, 
episodes of acute respiratory failure, 
or if the veteran requires outpatient 
oxygen therapy.  Additionally, pulmonary 
function tests must be conducted and the 
results included in the examination 
report; these tests must include forced 
expiratory volume in 1 second, the ratio 
of forced expiratory volume in 1 second 
to forced vital capacity, the diffusion 
capacity of carbon monoxide by the 
single breath method, and the maximum 
oxygen consumption.  The report prepared 
must be typed and associated with the 
claims file.

2.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event 
that the veteran does not report for the 
aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

3.  After the development requested has 
been completed, the RO must review the 
medical report to ensure that it is in 
complete compliance with the directives 
of this Remand.  If the report is 
deficient in any manner, the RO must 
implement corrective procedures at once.  
Compliance by the RO is neither optional 
nor discretionary.  Stegall v. West, 11 
Vet. App. 268 (1998).

4.  Thereafter, the claim for an 
increased evaluation for gunshot wound 
residuals of the right chest cavity must 
be readjudicated.  If the benefit on 
appeal remains denied, an additional 
supplemental statement of the case must 
be provided to the veteran and his 
representative.  After the veteran has 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

FINALLY, THE BOARD NOTES THAT THE APPELLANT IS 86 YEARS OF 
AGE.  Hence, this claim must be afforded expeditious 
treatment by the RO.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

